In a child support proceeding pursuant to the Uniform Interstate Family Support Act (Family Ct Act art 5-B), the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated May 2, 2005, which denied his objections to an order of the same court (Buse, S.M.), dated March 3, 2005, which, after a hearing, denied his petition to vacate child support arrears.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, since the appellant failed to order and settle a transcript of the hearing (see CPLR 5525 [a]; Matter of Zullo v Hom, 22 AD3d 675 [2005]). Crane, J.P., Spolzino, Fisher and Dillon, JJ., concur.